SNodgrass, Ch. J.
Canupp was indicted and convicted in the Circuit Court of Sevier County upon an indictment charging him with larceny and receiving stolen property. He was found guilty and sentenced to four years in the penitentiary. He appealed. When the case was called, no counsel appearing for the prisoner, the Court appointed Messrs. A. Traynor and E. E. Houk. There was no bill of exceptions, but an examination of the records by his vigilant counsel • discovered that the record failed to show any return of the indictment into Court by the grand jury, and that the indictment itself was not indorsed a true bill signed by the foreman. They urged this objection to the validity of his conviction. The point was well taken and was a fatal objection to the record as presented (Gunkle v. State, 6 Bax., 625), but, on suggestion of diminution, the Attorney-general brings a more perfect record, which does show a return of the indictment into Court, in the following language: “Came the grand jury into open Court, headed by their foreman, and returned into Court the following indictment, to wit: The State v. George Canupp—indictment, larceny.” This statement does not show whether it was returned a true bill or not a true bill, but the same record contains also a certified copy of the indictment, with its indorse*637ment, and it is indorsed ‘ ‘A true bill.' J. W. Sharp, Foreman of the Grand Jury.” This cured the objection to the former record.
It is provided in § 6083, Subsec. 7, of the Code (M. & <Y.), that “when a person indicted or presented for a criminal offense, is arraigned before a Court having jurisdiction of the matter, and pleads not guilty, and is tried upon the merits and convicted, he shall not be entitled to a new trial, or to an arrest of judgment, or to a reversal of the judgment for any of the following causes: . .
“7. Because the Clerk omitted to enter upon the minutes of the Court that the grand jury returned the indictment into open Court, if the indictment shows upon its back that it was found ‘ a true bill. ’ ’ ’ There is, therefore, no valid objection to the judgment of the Circuit Court, and it must be affirmed.